In a negligence action to recover damages for personal injuries, etc., defendants Paragon Oil Company and Texaco, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated January 11, 1982, as granted the branch of plaintiffs’ motion which sought to increase the ad damnum clause of their complaint. Order affirmed, insofar as appealed from, with $50 costs and disbursements. The branch of plaintiffs’ motion which sought to increase the ad damnum clause was based solely upon an update and re-evaluation of the original injuries. Under such circumstances, proof of a causal connection between the accident and the injuries alleged is not necessary (see Levine v City of New York, 78 AD2d 636). In addition, appellants failed to demonstrate in what manner they would suffer actual prejudice at trial because of such amendment. There is no indication that appellants have been hindered in the preparation of their case or have been prevented from taking some measure to protect their position (see Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18). Accordingly, the order is affirmed, insofar as appealed from. Damiani, J. P., Mangano, Gibbons and Gulotta, JJ., concur.